Citation Nr: 9905818	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  96-37 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from May 1968 until January 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1996, from 
the Jackson, Mississippi, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for post-traumatic stress disorder (PTSD) and 
found that a claim for service connection for residuals of a 
knee injury was not well-grounded.  


REMAND

Service connection for PTSD requires the presence of three 
elements: (1) a current, clear unequivocal diagnosis of PTSD, 
(2) evidence that the claimed in-service stressor actually 
occurred, and (3) medical evidence of a causal nexus between 
the current PTSD symptomatology and the specific claimed in-
service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); see also 38 C.F.R. § 3.304(f) (1998).  Where a clear 
diagnosis of PTSD exists, the sufficiency of the claimed in-
service stressor is presumed.  Cohen, supra.  Nevertheless, 
credible evidence that the claimed in-service stressor 
actually occurred is also required.  Id.; 38 C.F.R. 
§ 3.304(f). 

The Board notes that the RO has made a determination that the 
veteran did not engage in combat.  Thus, in order to satisfy 
the second evidentiary element of a claim for service 
connection for PTSD, the veteran's lay statements must be 
corroborated by credible supporting evidence.  Cohen, at 142.

When this case began, VA regulations in 38 C.F.R. § 4.125 
relating to mental disorders in general had adopted the 
nomenclature of the 1980 third edition of the DSM (DSM-III); 
however, the DSM had been revised in 1987 (DSM- III-R) and 
again in 1994 (DSM IV).  On October 8, 1996, VA issued a 
final rule amending that portion of its Schedule for Rating 
Disabilities pertaining to mental disorders.  61 Fed. Reg. 
52,695 (Oct. 8, 1996).  The revised regulations took effect 
on November 7, 1996, and, hence, are in effect on the date of 
this decision.  The new final rule made no change in the 
specific § 3.304(f) PTSD regulations, but revised 38 C.F.R. § 
4.125 and § 4.126, and replaced § 4.130 with a new section 
that specifically adopts DSM-IV as the basis for the 
nomenclature of the rating schedule for mental disorders.  61 
Fed. Reg. 52,700 (Nov. 1996 amendments).

The Court has held that "where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should ... apply 
...."  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

In light of the changes to regulations regarding service 
connection for post traumatic stress disorder during the 
pendency of the veteran's appeal, the veteran is entitled to 
have his PTSD service connection claim adjudicated under 
whichever regulatory provision or Department of Veterans 
Affairs Adjudication Manual provision would be more favorable 
to him in view of the regulatory change made while his case 
was on appeal.  38 C.F.R. § 3.304(f) (1996).  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The veteran filed his claim before any of the above 
referenced revisions took effect, and before Cohen was 
decided.  With regard to revisions affecting the diagnosis of 
mental disorders, including PTSD, and with regard to the 
interpretation of these and other regulations by the U.S. 
Court of Veterans Appeals (Court) in Cohen, neither the 
veteran nor his representative received any such notice.  

On remand, the veteran should be afforded another VA 
examination; and that the change in VA regulations and the 
Court's decision in Cohen v. Brown, 10 Vet. App. 128 (1997), 
with regard to claims for service connection for PTSD, should 
be addressed.

Based on information submitted, the RO requested verification 
of the stressors from U.S. Armed Services Center for Research 
for Unit Records (USASCRVR).  A response was received in 
April 1998 which provided additional information and enclosed 
extracts from Operational Reports-Lessons Learned.  USASCRVR 
noted that to provide further research concerning casualty 
data on the two names submitted by the veteran, more specific 
information was needed to be provided by the veteran.  
USASCRVR also noted that the veteran was reassigned to 497th 
Engr Co in November 1969 and that morning reports for that 
Company had not been provided but could be requested from 
National Personnel Records Center.  
The Court has held that in a case where the veteran is 
claiming PTSD with in-service stressors occurring in Vietnam, 
and where the ESG (now known as U.S. Armed Services Center 
for Research for Unit Records or "USASCRVR") informed the 
VA that it required additional information from the veteran 
in order to investigate further his claimed experiences in 
service; that in failing to afford the veteran the 
opportunity to respond to the  request for additional 
information, the VA breached its statutory duty to assist the 
veteran in developing his claim.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  Therefore, additional information should be 
requested from the veteran.

The veteran claims that he injured his left knee in Viet Nam 
and was hospitalized.  Service medical records in the claims 
file show no occurrence of a knee injury; however, 
information obtained from USASCRVR shows that on March 3, 
1969, the veteran was transferred to the U.S. Army, Vietnam 
(USARV) Patient Casualty Company (Pnt Cas Co) attached to the 
91st Evacuation Hospital (91st Evac Hosp) and returned to his 
unit on March 16, 1969.  The reason for the transfer was not 
shown, but it was noted "LOD".  Based on this additional 
information, another attempt to obtain hospitalization 
records should be made. 

In light of the above facts, the Board has determined that 
further development is necessary.  Therefore, the case is 
REMANDED for the following action:

1.  The RO should notify the veteran that he 
may submit additional evidence and argument in 
support of his claim.

2.  The RO should request service medical 
records for the veteran in an attempt to locate 
additional records.  

3.  As the records obtained from USASCRVR 
indicate that the veteran was hospitalized from 
March 3 to March 16, 1969, for an unidentified 
reason, but noted as having occurred in the 
line of duty, the RO should request a search 
for records on the veteran in that time period 
at the U.S. Army, Vietnam (USARV) Patient 
Casualty Company (Pnt Cas Co) attached to the 
91st Evacuation Hospital (91st Evac Hosp).

4.  The RO should provide the veteran the 
opportunity to provide the supplemental 
information previously requested by USASCRVR 
regarding casualty data for SP4 Gerald J. 
Arevalo or an individual with the last name of 
Smaznik.  If the information is forthcoming 
within a reasonable time, then the RO should 
again contact the USASCRVR, for verification of 
these claimed stressors.

5.  In order to obtain information concerning 
the claimed stressor regarding the convoy to 
Happy Valley that occurred close to the end of 
1969, the RO should request the appropriate 
morning reports for the 497th Engineer Company 
(497th Engr Co) as the records obtained 
indicate that the veteran was assigned to the 
497th Engr Co in November 1969.  If the 
information already supplied by the veteran is 
not sufficient, the RO should contact the 
veteran and request the relevant information.  
Based on this information, morning reports 
should be requested from the Director, National 
Personnel Records Center (NPRC), ATTN: NCPMR-O, 
9700 Page Boulevard, St. Louis, MO 63132.  The 
request should be for a three month period and 
include relevant unit designations at the 
company and battalion levels.

6.  The veteran should be contacted and 
requested to furnish a list of all medical 
personnel and facilities from which he has 
received treatment for any psychiatric disorder 
including post- traumatic stress disorder and 
substance abuse.  The Board is particularly 
interested in the complete hospital records of 
any hospitalizations for any psychiatric 
illness.  If the records are not in the claims 
file, after obtaining appropriate releases from 
the veteran where necessary, the health care 
providers should be contacted and requested to 
provide all treatment records in their 
possession pertaining to the veteran.  If these 
records are unavailable, that fact should be 
noted in the claims folder.  Any records 
submitted or secured should be associated with 
the claims folder.

7.  The veteran should be afforded a special VA 
examination by a board of two psychiatrists 
(who have not previously treated the veteran).  
The psychiatrists should confer and discuss to 
determine the current nature and severity of 
his psychiatric disabilities.  (The file must 
contain documentation that the examination was 
scheduled and that notification was sent to the 
correct address.)  All indicated studies, 
including psychological studies, should be 
performed.  The report of examination should 
contain a detailed account of all 
manifestations of the disability(ies) found to 
be present.  

If a diagnosis of PTSD is advanced, the 
examiners should identify the specific 
stressors supporting such a diagnosis.  They 
should also describe which stressor(s) the 
veteran reexperiences and how he reexperiences 
them.  The psychiatrists should describe how 
the symptoms of post-traumatic stress disorder 
affect his social and industrial capacity.  

Special attention is directed to the veteran's 
claimed PTSD, particularly whether his current 
stressors and symptoms fall within the 
diagnostic criteria set forth in DSM-IV or 
within the earlier versions DSM-III and DSM 
III-R, which have been in effect during the 
pendency of this claim.  

If there are different psychiatric disorder(s) 
than PTSD, the examiners should reconcile the 
diagnoses and should specify which symptoms are 
associated with each of the disorder(s).  The 
examiners should address the various diagnoses 
found in the veteran's medical history.  If 
certain symptomatology cannot be disassociated 
from one disorder or another, it should be so 
specified.

The examiners must provide full rationale for 
the opinions expressed. The entire claims 
folder and a copy of this remand must be 
provided to and reviewed by the examiners prior 
to the examination.  The report of examinations 
should be comprehensive.  The examination 
report should reflect that a review of the 
claims folder was conducted.

8.  The RO must make a finding as to which 
version of the diagnostic criteria as set forth 
in DSM-IV or within the earlier versions DSM-
III and DSM III-R, is more favorable to the 
veteran and decide his claim under that 
version.  See Karnas, 1 Vet. App. at 313.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  No opinion, either legal or 
factual, is intimated as to the merits of the appellant's 
claim by this REMAND.  He is not required to undertake any 
additional action until he receives further notification from 
VA.  However, while this case is in REMAND status, the 
appellant is free to submit additional evidence and argument 
on the question at issue.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


